Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 3-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jadon(US 10,552,058).
Regarding claim 1, Jadon discloses a solid state storage device comprising: an interface(Figure 1A, 109) to provide communication with a host(Figure 1A, 105); a plurality of nonvolatile memory devices(Column 9, Lines 38-42, one or multiple NAND flash devices); and a controller configured to be in communication with the nonvolatile memory devices to access the nonvolatile memory devices and configured to be in communication with the interface to receive commands from the host and communicate data with the host(Column 7, Lines 58-60, the memory controller 103 has at least one first interface 109a/b to exchange commands and data with the host), wherein the controller comprises a status manager, the status manager being configured to cause a maintenance notification to be sent to the host in response to determining that one or more of the nonvolatile memory devices require maintenance to provide a period of time in which the solid state storage device may not be accessed by the host during which the controller may perform one or more maintenance operations on the one or more nonvolatile devices determined to require maintenance(Column 37, Lines 1-32, The memory controller 441 can generate alerts when predetermined wear thresholds are reached, and can otherwise perform low level queries relating to wear leveling. Asynchronously notify the host of EU identity any time a wear metric (e.g., EU erase count) exceeds a programmably-defined value. Management of more extensive wear leveling, e.g., for entire flash devices or across multiple flash devices or drives. Flash devices having maintenance performed is inaccessible for a period of time).
Regarding claim 3, Jadon discloses the solid state storage device of claim 1, wherein the controller determines the period of time in which to perform the one or more maintenance operations based upon information received from the host(Column 45, Lines 3-7, a memory controller to cooperate with the host for scheduling purposes, so that the host (and not the memory controller) dictates when time-consuming programming or maintenance operations are to occur).
Regarding claim 4, Jadon discloses the solid state storage device of claim 3, wherein the information received by the controller identifies an idle time of the host, and  wherein the controller is responsive to the information to perform a read reclaim operation on the one or more of the nonvolatile memory devices during the identified idle time(Column 31,  Lines 17-32, Host issued instructions may garbage collect, copy, move, or discard data in a manner that best benefits the overall efficiency of the system. Those instructions may be mixed into the overall system scheduling. This approach permits the host to command specific maintenance operations to specific hierarchies, for example, by command to perform maintenance on a specific EU; to this effect, the host transmits a maintenance command with a specific block address, which the memory controller uses to perform maintenance on a host-selected or host-specified address range, conveyed by or in connection with the maintenance command. Once data has been relocated or discarded, a segment of interest may be erased).
Regarding claim 5, Jadon discloses the solid state storage device of claim 1, wherein the status manager is configured to cause the maintenance notification to be sent to the host in response to determining that the one or more of the nonvolatile memory devices have wear levels that have reached a threshold(Column 37, Lines 1-2, the memory controller 441 can generate alerts when predetermined wear thresholds are reached).
Regarding claim 6, Jadon discloses the solid state storage device of claim 1, wherein the status manager is configured to cause the maintenance notification to be sent to the host in response to determining that invalid memory regions of the nonvolatile memory devices have reached a threshold(Column 38, Lines 18-21, memory controller alerts the host if at any time an EU that has been written-to (or that has just had a page released) experiences less than a threshold level of page utilization).
Regarding claim 7, Jadon discloses the solid state storage device of claim 1, wherein the status manager is configured to cause the maintenance notification to be sent to the host in response to determining that an available capacity of the nonvolatile memory devices has reached a threshold(Column 38, Lines 18-21, memory controller alerts the host if at any time an EU that has been written-to (or that has just had a page released) experiences less than a threshold level of page utilization).
Regarding claim 8, Jadon discloses the solid state storage device of claim 1, wherein the controller is configured to perform a read reclaim operation on the one or more of the plurality of nonvolatile memory devices during the period of time(Column 31,  Lines 17-32, Host issued instructions may garbage collect, copy, move, or discard data in a manner that best benefits the overall efficiency of the system. Those instructions may be mixed into the overall system scheduling. This approach permits the host to command specific maintenance operations to specific hierarchies, for example, by command to perform maintenance on a specific EU; to this effect, the host transmits a maintenance command with a specific block address, which the memory controller uses to perform maintenance on a host-selected or host-specified address range, conveyed by or in connection with the maintenance command. Once data has been relocated or discarded, a segment of interest may be erased).
Regarding claim 9, Jadon discloses the solid state storage device of claim 1, wherein the status manager is configured to monitor an attribute of memory regions of the plurality of nonvolatile memory devices, the monitored attribute comprising at least one of: a wear level of each of the memory regions, an amount of invalid memory regions, an available capacity of the memory regions, lifespan of each of the memory regions, and reliability of data storage of each of the memory regions, and wherein the status manager is configured cause the maintenance notification to be sent to the host in response to a comparison of the monitored attribute to a threshold(Column 37, Lines 1-2, the memory controller 441 can generate alerts when predetermined wear thresholds are reached).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jadon and Shin(US 2017/0011002).
Regarding claim 2, Jadon discloses the solid state storage device of claim 1, but does not specifically disclose wherein the maintenance notification is a WAKE# command according to peripheral component interconnect express (PCIe) protocol. However, Shin discloses using a PCIE WAKE signal(Figure 7, Paragraph 71,  For the optional power management, each SSD 401-404 supports an optional WAKE signal, which is combined to provide a single WAKE signal between the SSDs and the slot of the host device.) It would have been obvious to one of ordinary skill in the art, before the effective filing date, to combine the teachings of Jadon and Shin to have the maintenance notification is a WAKE# command according to peripheral component interconnect express (PCIe) protocol. The motivation to do so would be to implement power management and wake the host up for attention(Shin: Paragraph 71).
Claim(s) 17 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jadon and Meir(US 2016/0231797).
Regarding claim 17, Jadon discloses an electronic system comprising: a host; and a storage device connected to the host, wherein the storage device comprising: a plurality of nonvolatile memory devices; and a controller connected to the nonvolatile memory devices, , wherein the controller is configured to monitor an attribute of memory regions of the plurality of nonvolatile memory devices, and to send a notification of the host in response to determining that an initiation condition is satisfied by comparing the monitored attribute to a threshold(Column 37, Lines 1-32, The memory controller 441 can generate alerts when predetermined wear thresholds are reached, and can otherwise perform low level queries relating to wear leveling. Asynchronously notify the host of EU identity any time a wear metric (e.g., EU erase count) exceeds a programmably-defined value. Management of more extensive wear leveling, e.g., for entire flash devices or across multiple flash devices or drives).
Jadon does not specifically discloses a power manager to selectively provide main power and auxiliary power; to receive the main power and auxiliary power provided by the power manager, wherein the storage device is configured to operate in a first mode and in a second mode, wherein, in the first mode the power manager provides the main power to the storage device and in the second mode the power manager provides the auxiliary power to the storage device and wherein the host is configured to control the power manager to provide the main power to the storage device in response to the notification. However, Meir discloses a power manager to selectively provide main power and auxiliary power; to receive the main power and auxiliary power provided by the power manager, wherein the storage device is configured to operate in a first mode and in a second mode, wherein, in the first mode the power manager provides the main power to the storage device and in the second mode the power manager provides the auxiliary power to the storage device and wherein the host is configured to control the power manager to provide the main power to the storage(Paragraphs 13 and 45). It would have been obvious to one of ordinary skill in the art, before the effective filing date, to combine the teachings of Jadon and Meir to have a power manager to selectively provide main power and auxiliary power; to receive the main power and auxiliary power provided by the power manager, wherein the storage device is configured to operate in a first mode and in a second mode, wherein, in the first mode the power manager provides the main power to the storage device and in the second mode the power manager provides the auxiliary power to the storage device and wherein the host is configured to control the power manager to provide the main power to the storage device in response to the notification. The motivation to do so would be to save power.
Regarding claim 19, Jadon discloses the electronic system of claim 17, wherein the monitored attribute comprising at least one of: a wear level of each of the memory regions, an amount of invalid memory regions, an available capacity of the memory regions, lifespan of each of the memory regions, and reliability of data storage of each of the memory regions(Column 37, Lines 1-2, the memory controller 441 can generate alerts when predetermined wear thresholds are reached).
Regarding claim 20, Jadon discloses the20. The electronic system of claim 17, wherein the storage device is configured to exit the second mode in response to an initiation of receiving a main power from the power manager(Meir: Paragraphs 13 and 45), and wherein the controller is configured to perform a maintenance operation on the plurality of nonvolatile memory devices upon the exiting of the second mode(Column 37, Lines 1-32, The memory controller 441 can generate alerts when predetermined wear thresholds are reached, and can otherwise perform low level queries relating to wear leveling. Asynchronously notify the host of EU identity any time a wear metric (e.g., EU erase count) exceeds a programmably-defined value. Management of more extensive wear leveling, e.g., for entire flash devices or across multiple flash devices or drives. Flash devices having maintenance performed is inaccessible for a period of time).
Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jadon, Meir and Shin(US 2017/0011002).
Regarding claim 18, Jadon and Meir disclose the solid state storage device of claim 1, but does not specifically disclose wherein the maintenance notification is a WAKE# command according to peripheral component interconnect express (PCIe) protocol. However, Shin discloses using a PCIE WAKE signal(Figure 7, Paragraph 71,  For the optional power management, each SSD 401-404 supports an optional WAKE signal, which is combined to provide a single WAKE signal between the SSDs and the slot of the host device.). It would have been obvious to one of ordinary skill in the art, before the effective filing date, to combine the teachings of Jadon, Meir and Shin to have the maintenance notification is a WAKE# command according to peripheral component interconnect express (PCIe) protocol. The motivation to do so would be to implement power management and wake the host up for attention(Shin: Paragraph 71).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321 (d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 11,175,835. Although the conflicting claims are not identical, they are not patentably distinct from each other because it covers the same invention. The instant claims 1-20 fall entirely within the scope of claims 1-19 of U.S. Patent No. 11, 175,835 or, in other words, the instant claims 1-20 are obvious over claims 1-19 of U.S. Patent No. 11, 175,835.
For example, US Patent No. 11, 175,835 teaches a solid state storage device comprising: an interface to provide communication with a host; a plurality of nonvolatile memory devices; and a controller configured to be in communication with the nonvolatile memory devices to access the nonvolatile memory devices and configured to be in communication with the interface to receive commands from the host and communicate data with the host, wherein the controller comprises a status manager, the status manager being configured to cause a maintenance notification to be sent to the host in response to determining that one or more of the nonvolatile memory devices require maintenance to provide a period of time in which the solid state storage device may not be accessed by the host during which the controller may perform one or more maintenance operations on the one or more nonvolatile devices determined to require maintenance(Claims 1 and 2).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIMESH G PATEL whose telephone number is (571)272-3640. The examiner can normally be reached Monday-Friday, 8:15-4:15.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIMESH G PATEL/               Primary Examiner, Art Unit 2187